Title: From Thomas Jefferson to Lister Asquith, 23 November 1785
From: Jefferson, Thomas
To: Asquith, Lister



Sir
Paris Nov. 23. 1785.

I have received your letter of the 14th. inst. It was not till the 8th. of this month that I could obtain information from any quarter, of the particular court in which your prosecution was instituted, and the ground on which it was founded. I then received it through the hands of Messrs. Desbordes at Brest. I have sent to the count de Vergennes a state of your case, of which the inclosed is a copy. I wish you would read it over and if there is any fact stated in it which is wrong, let me know it, that I may have it corrected. I at  the same time wrote him an urgent letter on your behalf. I have daily expected an answer which has occasionned my deferring writing to you. The moment I receive one you may be assured of my communicating it to you. My hopes are that I may obtain from the king a discharge of the persons of all of you: but probably your vessel and cargo must go through a process. I have sincerely sympathized with your sufferings, and have taken every step in my power to get into the right line for obtaining relief. If it will add any comfort to your situation and that of your companions to be assured that I never lose sight of them, and leave nothing undone to extricate you, you have that assurance. I am Sir Your very humble servt.,

Th: Jefferson

